Citation Nr: 0634291	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disease, claimed 
as bullous emphysema and chronic obstructive pulmonary 
disease (COPD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.  The veteran served in the Republic of Vietnam from 
January 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a lung disorder, diagnosed as bullous 
emphysema, to include as due to exposure to Agent Orange.  

In May 2005, the Board remanded this case in order to accord 
the veteran a personal hearing.  On July 1, 2005, the veteran 
appeared and offered testimony at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing is of record.  

In October 2005, the Board again remanded the case to the RO 
for further evidentiary development.  

The Board notes that following the May 2006 supplemental 
statement of the case (SSOC), the veteran submitted a private 
medical statement in support of his appeal.  A review of 
those records reveals, however, that the medical evidence 
submitted by the veteran is cumulative and redundant of the 
evidence he submitted previously, which was considered in the 
May 2006 SSOC.  For that reason the case need not be remanded 
for the RO's consideration of the evidence in the first 
instance.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
January 1968 to February 1970.  

2.  The veteran's current lung disorder, bullous emphysema 
and COPD, was first manifested many years after his military 
service, and is not shown to be related to his military 
service, including any exposure to herbicides in the Republic 
of Vietnam.  


CONCLUSION OF LAW

A lung disorder, diagnosed as bullous emphysema and COPD, was 
not incurred in or aggravated by service, and such may not be 
presumed to have been so incurred including as secondary to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1116, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in November 2001 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  Another letter was issued in 
October 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a lung 
disease, a Board remand, and he has been provided all the 
criteria necessary for establishing service connection, we 
find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Factual background.

The veteran's service medical records reveal that upon his 
enlistment in June 1967, examination of the lungs was 
reported to be normal.   A service medical record dated in 
October (year omitted) noted complaints of headaches, fever, 
chills, diarrhea for the past seven days, malaise, and 
decreased appetite.  A physical examination, including chest 
x-ray, was unremarkable.  No diagnosis was given.  A separate 
medical record dated in October 1968 noted a diagnosis of 
fever of undetermined origin ("FUO").  The veteran was seen 
at a dispensary in January 1969 with complaints of sore 
throat, headache, nausea, cramps, nasal congestion, non-
productive cough, painful joints, and malaise.  On 
examination, his temperature was 101 degrees.  The impression 
was bronchitis and to rule out malaria.  The lungs and chest 
were normal on clinical evaluation in February 1970.  

The veteran's application for service connection for a lung 
disorder (VA Form 21-526) was received in March 2001.  
Submitted in support of his claim were treatment reports from 
Salem Hospital, dated from October 1986 to October 2000.  The 
veteran was admitted to a hospital on October 26, 1986 with a 
diagnosis of spontaneous right pneumothorax of persistent 
large bronchopleural fistula; he underwent a right 
thorocotomy, resection of pulmonary blebs, and pulmonary 
abrasion.  A radiology report, dated October 29, 1986, 
reflects findings of status post removal of right chest tube 
with residual small right hygropneuthorax, not significantly 
changed since October 28, 1986, and prominent bullous 
emphysematous changes in the left apical and subapical 
regions.  

In December 1990, the veteran was seen for complaints of low 
fever, productive cough, and pleurtic type pain.  He was 
hospitalized with a diagnosis of emphysematous blebs of the 
left lung.  His history included smoking a pack of cigarettes 
a day until one year before admission.  Examination revealed 
a huge bullous involvement of the upper lobe of the left 
lung, to the point of displacing over half of the left 
pleural space, and compression of the left lower lobe.  He 
underwent fibroptic bronchoscopy followed by left 
posteriolateral thoracotomy and resection of huge bullae of 
the apical segments of the left upper lobe and pleural 
abrasion.  

A VA pulmonary consultation in April 2001 noted that the 
veteran smoked 25 packs of cigarettes a day until 1982 when 
he quit.  It was noted that severe emphysema had been 
diagnosed in 1986, after the veteran suffered a spontaneous 
pneumothorax.  The veteran's history of exposure included 
Agent Orange during the Vietnam War and aqueous ammonia 
through his work with blueprint machines as an architectural 
designer.  His father died at age 55 from emphysema, but the 
veteran's alpha-1 antitrypsin tests were negative.  His 
siblings were healthy and without lung disease.  The 
assessments were severe emphysema and hemoptysis.  

Received in November 2001 were treatment records from Dr. 
Garth Gulick, dated from February 1998 to September 2000, 
reflecting ongoing treatment for a lung disorder, diagnosed 
as chronic obstructive pulmonary disease (COPD).  

Of record are several articles concerning the exposure of 
Veterans and Agent Orange; the health effects of exposure to 
Agent Orange and other herbicides, as well as the causes of 
and treatment for COPD.  In one article, dated October 9, 
2002, it was noted that "the most significant risk factor 
for COPD was cigarette smoking, although pipe and cigar 
smoking and passive exposure to cigarette smoke were also 
risk factors.  It was further noted that, other documented 
causes of COPD include occupational dusts and chemicals; 
genetic factors also play a significant role in some forms of 
COPD.  

The veteran's treating VA physician (internal medicine) 
prepared a medical statement in May 2002.  It was noted that 
the veteran suffered with severe, oxygen dependent emphysema.  
The physician reported that pulmonary function tests (PFT) 
had revealed severe obstruction and restriction.  His history 
included exposure to Agent Orange during the Vietnam War and 
a history of smoking 25 packs of cigarettes a year until 1990 
when he quit.  Prior alpha-1 antitrypsin testing was reported 
to have been negative.  The physician commented that "I don't 
recall seeing a patient with as advanced emphysema for his 
age in my 13 year career as an internist.  Even with his 
smoking history; his COPD seems far advanced for someone his 
age."  

In a progress note, dated in March 2003, a VA examiner noted 
that the veteran had been followed in the clinic for two and 
one half years.  The examiner noted that he saw and examined 
the veteran in March 2003, and he had very severe emphysema.  
The examiner further noted that the veteran's emphysema 
continued to progress despite quitting smoking in 1991; he 
had what would be termed end-stage lung disease.  

In September 2004, the veteran was seen at a VA pulmonary 
clinic for evaluation of his lung disorder; he was evaluated 
by the Section Chief of Pulmonary and Critical Care, Dr. W. 
H.  It was noted that the veteran had a clear opinion that 
Agent Orange exposure in the military had a role in his 
disease although he had been told in the past that cigarette 
smoking likely accounted for the problem.  The assessment of 
the veteran's respiratory disease was extensive bullous 
emphysema with giant bullae in both the right and left lung.  
The examiner commented that:

"Overall pattern [of the disease], 
however, is not typical for contrilobular 
emphysema usually induced by cigarette 
smoking and suggests a possible second 
etiologic factor.  His father died in his 
50's of emphysema, and despite the 
absence of evidence for A1AT deficiency, 
a genetic defect in protease balance is 
one way to explain his premature 
development of the disease - he has a 
history of smoking from 1968 to 1990 with 
a few years in the late 1980's of smoking 
cessation and less active smoking 
overall.  The examiner stated I estimate 
his total pack year exposure at 18 years 
with this history.  This is a very modest 
smoking history to produce the amount of 
disease present.  There is no evidence in 
medical literature, to my knowledge, that 
Agent Orange can produce this pattern of 
disease, but there are few to no 
(credible) systematic studies of the 
relationship of Agent Orange to pulmonary 
emphysema either.  He has evidence by 
arterial blood gases of chronic 
ventilatory and oxygenation respiratory 
failure.  In any case, we are left with a 
severely impaired patient with a poor 
prognosis."  

At his personal hearing in July 2005, the veteran testified 
that he was first diagnosed with a respiratory disease in 
1986.  A private operative report of October 1986 noted that 
the veteran had been hospitalized for spontaneous right 
pneumothorax of persistent large bronchopleural fistula.  He 
underwent a right thoracotomy, resection of pulmonary blebs 
and pulmonary abrasion.  An outpatient examination in 
November 1986 noted that the veteran was doing well and his 
lungs sounded clear.  

Received in October 2006 was a statement from the VA Section 
Chief of Pulmonary and Critical Care, Dr. W. H.  The examiner 
stated that given the veteran's relatively modest cigarette 
smoking history, the possibility of other etiologic factors, 
perhaps additive to those of tobacco abuse was suggested.  
The examiner indicated that he reviewed the medical records, 
and there was not evidence of a chronic respiratory condition 
in the developmental stages in the records; therefore, he 
stated that he did not find direct evidence of an effect of 
Agent Orange and the development of chronic lung disease in 
the veteran's case.  The examiner stated that, to his 
knowledge, there were no accepted, credible studies 
indicating a direct effect of Agent Orange on the development 
of chronic bullous emphysema, or chronic airflow obstruction 
in general, of the type suffered by the veteran.  He noted 
that the potential for synergism between effects of Agent 
Orange and tobacco as outlined in the Institute of Medicine 
statement, and he agreed that the potential interaction was 
quite possible.  The examiner noted that the veteran had 
severe chronic lung disease not totally explained by his 
history otherwise, and he assumed a documented exposure to 
Agent Orange from his service record; hence, it was possible 
that the hypothesized interaction outlined by the Institute 
of Medicine was operative in this case.  

III.  Legal Analysis.

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
assert that his lung disorder was incurred during combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In analyzing the veteran's claim, the Board initially 
observes that, under the provisions of 38 C.F.R. § 3.309(e) 
(2006), if a veteran was exposed to an herbicide agent, 
including Agent Orange, during active military, naval, or air 
service and has a disease listed in 38 C.F.R. § 3.309(e), 
such disease shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide.  38 C.F.R. § 3.307(a) (6).  
The Board notes that 38 U.S.C. § 1116(a) (2) (F), as added by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).  

Further, according to 38 C.F.R. § 3.307(a) (6) (iii), a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition (which permits certain personnel not 
actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic of Vietnam. See VAOPGCPREC 27-
97.  Specifically, the General Counsel has concluded that in 
order to establish qualifying "service in Vietnam" a veteran 
must demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29) (A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 1961 
and ending on May 7, 1975 in the case of a veteran who served 
in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Based on the veteran's service in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
to Agent Orange.  However, his claimed disabilities are not 
on the list of presumptive disabilities due to exposure to 
Agent Orange.  Therefore, the presumptive regulations for 
service connection due to Agent Orange exposure are 
inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.  

Upon review of the evidentiary record, the Board notes that 
the service medical records are negative for any findings of 
a chronic lung disorder.  Significantly, while the service 
medical records indicate that the veteran was diagnosed with 
bronchitis in January 1969, the separation examination in 
February 1970 was negative for any complaints or findings of 
a pulmonary disease; a chest x-ray was reported to be 
negative.  More specifically, the clinical evaluation of the 
lungs and chest were normal.  In addition, there is no 
evidence of a continuity of symptomatology since service; his 
post-service medical records do not show any diagnosis of a 
chronic lung disorder until October 1986, at which time the 
veteran underwent treatment for spontaneous pneumothorax; he 
was subsequently hospitalized and diagnosed with bullous 
emphysema in December 1990.  The veteran has not asserted 
continuity; in fact, he testified that after service he did 
not have problems, and he had been fine until 1986 when he 
suffered a collapsed lung.  Therefore, a chronic lung 
disorder is not manifested until approximately 26 years after 
the veteran's service.  Moreover, these records fail to show 
that any of those individuals treating the veteran considered 
this disability to be related to his military service, 
providing more evidence against this claim.  In this case, 
the Board finds that no physician has ever attributed the 
veteran's lung disorder to active military service, despite 
his contentions to the contrary.  

The veteran has submitted several medical opinions in support 
of his claim.  Significantly, in a statement dated in May 
2002, the veteran's treating physician commented "I don't 
recall seeing a patient with as advanced emphysema for his 
age in my 13 year career as an internist....Even with his 
smoking history, his COPD seems far advanced for someone his 
age."  In another medical statement, dated in September 
2004, Dr. W. H. stated that "overall pattern of the disease, 
however, is not typical for contrilobular emphysema usually 
induced by cigarette smoking and suggests a possible second 
etiologic factor.....there is no evidence in medical 
literature, to my knowledge, that Agent Orange can produce 
this pattern of disease, but there are few to no credible 
systemic studies of the relationship between Agent Orange to 
pulmonary emphysema either."  The Board notes the opinions 
are expressed in vague and qualifying terms rendering them of 
less probative value.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
close analysis shows that the medical statements do not 
support the claim.  The opinions are both equivocal and 
speculative and, at most, do little more than suggest that it 
is possible that the veteran's current lung disorder was not 
caused solely by his history of smoking.  The physicians do 
not establish a link between the veteran's lung disorder and 
his period of military service, to include any exposure to 
Agent Orange.  At best, Dr. W. H. notes that it is possible 
that a hypothesized interaction is operative, but he does not 
establish that such is present in this case.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

While the veteran is competent to report his injuries and 
symptoms, the competent medical opinions and credible medical 
histories do not support service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent 
that the appellant has described the etiology of his current 
lung disorder, bullous emphysema and COPD, his lay evidence 
is not credible or competent.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the outcome 
of a proceeding may affect the credibility of testimony.).  
In sum, even accepting the veteran's current diagnoses of 
bullous emphysema and COPD, the Board places greater 
probative value on the absence of in-service complaints, 
treatment or diagnosis of a chronic respiratory disorder, the 
lack of post-service treatment for many years after service 
separation, and the absence of medical evidence establishing 
a nexus between military service and the veteran's current 
complaints.  As such, the claim must be denied on a direct 
basis.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran finally theorizes that his current lung disorder 
is related to his exposure to Agent Orange and other 
herbicides while serving in the Republic of Vietnam during 
the Vietnam Era.  As noted above, the veteran has been 
awarded the Vietnam Service Medal and the Vietnam Campaign as 
a result of his overseas service in the Republic of Vietnam 
during the Vietnam Era.  Therefore, his exposure to herbicide 
agents in service is conceded.  38 C.F.R. § 3.307(a) (6) 
(iii) (2006).  However, his currently lung disorders, namely 
bullous emphysema and COPD, are not listed among the diseases 
that may be presumptively service connected as due to 
exposure to herbicides in service.  See 38 C.F.R. 
§§ 3.309(e), 3.313 (2006).  Moreover, there is no competent 
evidence of record linking his lung disorders to his 
herbicide exposure in service.  Rather, the only evidence in 
this case suggesting such a causal relationship consists 
solely of the veteran's personal beliefs which are 
insufficient to satisfy the requisite evidentiary burden in 
establishing service connection.  See Espiritu, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2006).  

With respect to the copies of medical articles from the 
Internet, as well as other sources, regarding the medical 
hazards of exposure to Agent Orange submitted by the veteran, 
the Court has held that a medical article or treatise can 
provide support, but that such must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the articles are very general in 
nature and do not include consideration of any facts specific 
to the veteran's circumstances.  As such, the articles, 
standing alone, are insufficient to show that the veteran's 
lung disorder, currently diagnosed as bullous emphysema and 
COPD, is related to his period of active military service, to 
include any exposure to Agent Orange.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2006).  


ORDER

Service connection for a lung disorder, including bullous 
emphysema and COPD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


